Title: To Thomas Jefferson from Abner Ritchie, 15 February 1805
From: Ritchie, Abner
To: Jefferson, Thomas


                  
                     Hond. Sir 
                     
                     Geo Town 15. Feb. 1805.
                  
                  I am wholly unacquainted with matters of the kind in question—My wish is that the subject may be inquired into by intelligent Characters, and also that I may be enabled to withhold the young Gent. the sons of Colo. Beatty from going to Law
                  I will on application furnish Mr. Munroe the patent and every other page within my power—I know nothing of the justice of the Claim more than the papers, and the declaration of the decd Colo. Beatty just before his death—As Admr. I am not concerned in the question of [Int]. but friendship to the Children led me to take the step that has been taken on their part   I know not [that] I was taking an improper course—Your answer Sir demands my sincere respects & Acknowledgments. With grateful Esteem I am yr Mo. Ob. st.
                  
                     A Ritchie 
                     
                  
               